[J-84-2019]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT

    SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

CITY OF PITTSBURGH,                         :   No. 2 WAP 2019
                                            :
                      Appellee              :   Appeal from the Order of the
                                            :   Commonwealth Court entered 6/21/18
                                            :   at No. 954 CD 2017, affirming the order
                 v.                         :   of the Court of Common Pleas of
                                            :   Allegheny County entered 6/22/17 at
                                            :   No. SA 17-000208
FRATERNAL ORDER OF POLICE, FORT             :
PITT LODGE NO. 1,                           :
                                            :
                      Appellant             :   ARGUED: October 15, 2019




                                      OPINION


CHIEF JUSTICE SAYLOR                            DECIDED: JANUARY 22, 2020


      The appellant, a police bargaining unit proceeding on behalf of its members,

seeks the benefit of a grievance arbitration award that was overturned by a statutory

appeals court.   The matter arises in the context of the special statutory provisions

governing collective bargaining arrangements between police and firefighting personnel

and their public employers, known as “Act 111.”1

      The collective bargaining agreement governing the terms and conditions of

employment by officers of the City of Pittsburgh’s Bureau of Police prescribes that a



1 Police and Firemen Collective Bargaining Act, Act of June 24, 1968, P.L. 237, No. 111
(as amended, 43 P.S. §§217.1-217.10).
normal workweek consists of five workdays and two consecutive days off, also referred

to as “pass days.” See Working Agreement between the City of Pittsburgh and the

Fraternal Order of Police Fort Pitt Lodge No. 1, January 1, 2010 - December 31, 2014

(the “CBA” or the “Working Agreement”) §8.A.2.2 The CBA also admonishes that its

provisions concerning normal hours of work “shall not be construed, either, as a

guarantee of hours of work and pay or as a basis for calculating overtime hours of work

and pay, except as provided for, otherwise, in this Agreement.” Id. §8.A.

       The following general rule pertains to “call outs,” or days when officers are

required to work outside their normal employment schedule:

              an employee called out to work for any period other than the
              period of his or her previously scheduled hours of work shall
              be guaranteed at least four (4) hours of work or pay and
              shall be compensated at applicable overtime pay rates for
              such ‘call out’ time. Previously scheduled hours of work of
              any affected employee shall not be rearranged or reduced
              because of call out work under these provisions.
CBA §8.D.

       The CBA also authorizes “secondary employment,” via which members of the

bargaining unit may be permitted by the City to wear the Pittsburgh Police uniform and

use police equipment at special events and to be paid by a secondary employer. CBA

§24. Per the agreement, however, all secondary employment is subject to the City’s

approval and must be voluntary, such that “[n]o police officer will be compelled to work

for a Secondary Employer.” CBA §24(2).




2 Although the term stated at the outset of the CBA expired prior to the events giving
rise to the dispute in this case, the agreement also provides that it remains in effect from
year to year, unless and until one of the parties expresses a desire to modify or cancel.
See CBA §25.


                                      [J-84-2019] - 2
       Finally, the CBA provides for mandatory arbitration of grievances but cautions

that “[t]he Arbitrator shall not have the right to add to, subtract from, modify, or disregard

any of the terms or provisions of the Agreement.” CBA §5.C.3.b.

       The City hosts an annual marathon which, in 2016, was organized and

administered by several large, private companies.          About 100 police officers were

needed to provide crowd control, road closures, and traffic management for the event.

Initially, the Bureau of Police solicited volunteers from among those officers who would

otherwise be off duty to work under a secondary employment arrangement. Numerous

positions remained unfilled, however, and the Bureau proceeded to require about 70

officers to work on their pass days. Email of M. Isaj, dated Apr. 28, 2016 (“It was

decided today at the Command Staff Meeting that we will be forcing City Wide the least

senior 70 Officers, and least senior 9 Sergeants to work the Marathon.”). These officers

were paid a minimum of four hours overtime at a time-and-a-half rate, plus additional

overtime for any more hours worked. Pursuant to the terms of the CBA, the appellant

herein -- the Fraternal Order of Police (the “FOP”) -- filed a grievance challenging the

amount of compensation provided. See CBA §5 (Grievance Procedure).

       The gravamen of the FOP’s complaint was its assertion that the City violated the

bargaining agreement by “mandating officers work secondary employment when the

CBA states it is strictly voluntary.” Undated Brief for the FOP, Fort Pitt Lodge No. 1 in

Grievance 2016-026 (City, Bureau of Police) (hereinafter “Pittsburgh Marathon Overtime

Pay Grievance”), at 2; accord Pittsburgh Marathon Overtime Pay Grievance, at 1 (“The

purpose of canceling pass days and calling officers into work before their regularly

scheduled shift was to fill Secondary Employment (Pittsburgh Marathon) posts of a

preplanned Secondary Employment detail which the City could not fill through

volunteers.”). Along these lines, the FOP referred to the event as “the May 1, 2016


                                       [J-84-2019] - 3
Callout and Pass Day cancellation for a Secondary Employment detail.” Id. As relevant

here, the FOP claimed that the officers should have received a minimum of eight hours

of overtime pay.     See Brief for the FOP in Pittsburgh Marathon Overtime Pay

Grievance, at 3.3 Notably, the grievance placed specific sections of the CBA before the

arbitrator, namely: “Section 4 Management, Section 8 Hours of Work, Section 24

Secondary Employment, Section 6 Salaries, Section 9 Overtime, and Section 17 Scope

of Agreement.” Pittsburgh Marathon Overtime Pay Grievance at 1.

      In response, the City took the position, rather cryptically, that “secondary

employment . . . is not at issue here.” Undated Brief for the City in Pittsburgh Marathon

Overtime Pay Grievance, at 6; see also id. at 6 n.1 (“Although the Marathon contained

secondary employment positions, the call outs issued here were in no way connected to

secondary employment as defined by the contract.”). The City also observed that “the

Commonwealth Court has already decided that the City is not obligated to pay officers

working on-duty at special events the same rate as officers working secondary

employment details.” Id. (citing City of Pittsburgh v. FOP, Fort Pitt Lodge No. 1 (On-

Duty and Off-Duty Pay for Events), 111 A.3d 794, 802 (Pa. Cmwlth.), appeal denied,

633 Pa. 750, 124 A.3d 310 (2015) (per curiam)).4



3 The FOP also asserted that officers who already were scheduled for duty but were
required to report early on account of the marathon were entitled to additional
compensation. That matter was separately resolved during the course of the arbitration
proceeding and is not presently relevant.

4 The City’s explanation seems to be that, having failed to secure enough officers willing
to be paid by the marathon’s promoters, the City undertook to shoulder the financial
burden by mobilizing the necessary officers to support the event via the primary
employment infrastructure. The parties have not supplied much further detail,
presumably since -- as developed below -- the secondary-employment dynamic is no
longer directly relevant to their arguments.


                                     [J-84-2019] - 4
      The City stressed that the CBA specifically established a rate of pay for

scenarios in which officers are required to work outside of their regularly scheduled

shifts, see CBA §8.D, and that officers had been compensated by the City in strict

conformity with this provision. See Brief for the City in Pittsburgh Marathon Overtime

Pay Grievance, at 7 (“[A]n officer’s only contractual right to compensation for being

called out to work on a pass day is provided for in Section 8[.D].”); id. at 6 (“This

provision is meant to ensure that any inconvenience an officer suffers from a call out is

compensated by [a] four hour guarantee[.]”). It was the City’s position that, “[s]ustaining

this grievance would impose . . . an entirely new contractual obligation upon the City

and, therefore, exceed the scope of grievance arbitration.” Id.

      At the initial administrative levels of review, see CBA §5.C.1-.2, the grievance

was denied in relevant part. The presiding city officials reasoned that officers called out

to work at the marathon were paid in accordance with the CBA, because they received

overtime pay for all hours worked, subject to a four-hour minimum.          See Letter of

Assistant City Solicitor dated July 13, 2016, in Pittsburgh Marathon Overtime Pay

Grievance, at 2-3 (invoking, in substance, CBA §8.D). The officials also disagreed with

the FOP’s position that those officers whose pass days were canceled were entitled to a

minimum of eight hours of pay at the overtime rate simply for being called out to work.

See id.

      Per the CBA, an arbitration ensued. See CBA §25.C.3. Initially, the arbitrator

rejected the FOP’s lead contention that the City had violated Section 24.2 of the

agreement. According to the arbitrator:

             The evidence does not indicate that the City breached
             [Section 24.2’s prohibition against forcing officers to accept
             secondary employment]. Rather, as documented in [email
             announcements by the Bureau of Police], it addressed the
             situation by cancelling the pass days of approximately 70

                                     [J-84-2019] - 5
              Officers, forcing these Officers to come in and work various
              hours on their scheduled day off.
Pittsburgh Marathon Overtime Pay Grievance, at 8-9 (J. Desimone Jan. 31, 2017).

Although the arbitrator concluded that the City “was permitted to cancel the Officers’

pass day to work the detail,” she nevertheless discerned an issue as to the appropriate

compensation for such cancellation. Id. at 9.

       In this respect, the arbitrator apparently regarded cancellation of pass days and

summoning (or “calling out”) off-duty officers for work to be entirely separate and distinct

matters. Without offering any supportive basis for this distinction, and initially putting

aside the specific call-out language of Section 8.D of the CBA, the arbitrator found that

there was nothing in the CBA governing compensation for cancelled pass days. See id.

at 9 (“[T]here is no language defining the compensation to be paid for the cancellation of

a pass day, whether a pass day can be partially cancelled, or when a pass day shift

begins for purposes of cancellation and compensation.”). The arbitrator thus reasoned

that it was necessary to “look to related contractual language regarding hours of work

and compensation in order to determine the parties’ intent with regard to these pass day

subjects.” Id. at 9.

       In this regard, the arbitrator deemed it significant that pass days are to be

scheduled in 2-day increments, reasoning as follows:

              Because a pass day is 1 of 2 entire days during the 7-day
              week, the City could not partially cancel a pass day without
              negating the concept of 2 consecutive days off, at least for
              purposes of compensation. In other words, a pass day
              encompasses the entire day in which the Officer is not
              required to work his normal 8-hour shift. As such, when the
              City cancelled Officers’ pass day[s] so as to force them to
              work the 2016 Marathon on May 1, 2016, it effectively
              cancelled the entire pass day, regardless of the number of
              forced hours actually worked.



                                      [J-84-2019] - 6
Id. at 9.5   Given that the normal workday was comprised of eight hours, see CBA

§8.A.1, the arbitrator concluded that each officer was entitled to eight hours of overtime

pay for the cancelled pass day. See id.

       Turning to Section 8.D’s treatment of call outs -- and having already concluded

that call outs differed from pass-day cancellations and that officers were entitled to eight

hours of overtime pay based on such “cancellations” -- the arbitrator reasoned, as

follows, that Section 8.D had effectively been mooted:

              [Section 8.D’s] callout provision applied to the cancellation of
              Officers’ pass day[s] on May 1, 2016, setting a minimum of
              four hours of overtime pay for the callout work. Because a
              pass day is an entire day off encompassing an 8-hour shift,
              the 4-hour minimum was more than met. With the callout
              being the cancellation of the entire pass day, Officers were
              entitled to 8 hours of overtime pay, even if a lesser number
              of hours was worked.
Id. at 10. Notably, this passage from the arbitrator’s reasoning stands in substantial

tension with her initial premises that cancellations and call outs are different, such that --

in spite of the CBA’s explicit treatment of compensation for call outs -- there was nothing

in the CBA addressing cancellations.

       The City filed a petition for review in the common pleas court, see 42 Pa.C.S.

§933(b), serving as a statutory appeals court.           According to the City, the award

exceeded the arbitrator’s authority conferred by the CBA and represented an attempt to

interject equitable principles as a means of altering the agreement’s explicit terms.




5  Among other difficulties associated with the arbitrator’s reasoning, her alternative
explanation, expressed “[i]n other words,” simply does not follow from the initial one. In
this regard, the first proposition stated above concerns the CBA’s general approach of
allowing for two consecutive days off, and the second one concerns the impact of a call
out upon an individual pass day.


                                       [J-84-2019] - 7
       The statutory appeals court set the award aside. Initially, the court recognized,

as follows, that judicial review of an arbitration award involving police and firemen is

narrowly constrained.

              The scope of review applicable to Act 111 grievance
              arbitration appeal[s] is well settled; that being narrow
              certiorari review, which allows the court to inquire into only
              four areas: (1) the jurisdiction of the arbitrator; (2) the
              regularity of the proceedings; (3) an excess of the arbitrator’s
              powers; and (4) deprivation of constitutional rights.
City of Pittsburgh v. FOP, Fort Pitt Lodge No. 1, No. SA 17-000208, slip op. at 6-7 (C.P.

Allegheny Oct. 23, 2017) (citing Town of McCandless v. McCandless Police Officers

Ass’n, 587 Pa. 525, 534, 901 A.2d 991, 996 (2006), and PSP v. PSTA

(Betancourt), 540 Pa. 66, 71, 656 A.2d 83, 85 (1995)).
       Unfortunately, after referencing narrow certiorari review, the statutory appeals

court nevertheless proceeded to apply the essence test, which pertains to judicial

review of arbitration awards outside the Act 111 context. See, e.g., PSSHE (Cheyney

Univ.) v. State College Univ. Prof’l Ass’n (PSEA-NEA), 560 Pa. 135, 150 n.9, 743 A.2d

405, 413 n.9 (1999) (“We make clear that this extremely limited narrow certiorari scope

of review is distinct from, and inapplicable to, our analysis of the essence test.”

(emphasis added)). Upon such application, the court found “no authority within the four

corners of the collective bargaining agreement to justify the award of January 31, 2017.”

Indeed, the court characterized the award as being contorted. See City of Pittsburgh v.

FOP, No. SA 17-000208, slip op. at 9. According to the statutory appeals court, the

award gave the appearance that “the arbitrator picked various paragraphs and clauses

of the agreement and melded the same together to form a remedy for the Police when

no such remedy was provided by the actual language of the agreement.” Id. The court

held that neither it nor the arbitrator has authority to “fashion the officers’ compensation


                                      [J-84-2019] - 8
beyond that which they have collectively bargained to receive.”          Id.   Further, the

statutory appeals court emphasized that equitable relief is not permitted in an arbitration

proceeding under a contract. Id.

       The FOP lodged an appeal in the Commonwealth Court. Notably, consistent

with the arbitrator’s apparent rejection of its position that forcing schedule deviations to

compensate for the failure to secure enough officers accepting secondary employment

was tantamount to compelling secondary employment, the FOP did not pursue this

argument before the intermediate court. See Brief for Appellant dated Jan. 3, 2018, in

FOP, Fort Pitt Lodge No. 1 v. City of Pittsburgh, No. 954 CD 2017 (Pa. Cmwlth.), 2018

WL 4827056, at *4-18.      Instead, the FOP criticized the statutory appeals court for

erroneously employing the essence test in the Act 111 arbitration context, disregarding

the sharply confined parameters of narrow certiorari review, and otherwise departing

from the “extreme deference” due an arbitrator.          Id. (citing, inter alia, Town of

McCandless, 587 Pa. at 532, 901 A.2d at 995).

       The Commonwealth Court affirmed. See City of Pittsburgh v. FOP, Fort Pitt

Lodge No. 1, 189 A.3d 491 (Pa. Cmwlth. 2018). The court recognized that Act 111

admonishes that an arbitration award under the enactment “shall be final on the issue or

issues in dispute and shall be binding upon the public employer and the policemen or

firemen involved” and that “[n]o appeal therefrom shall be allowed to any court.” Id. at

495 (quoting 43 P.S. §217.7(a)).      It explained, nonetheless, that to protect against

untenable irregularities in the arbitration process, narrow certiorari review pertains. See

id.

       Even so, the intermediate court acknowledged that “mere errors of law are

insufficient to set aside such an award as exceeding the arbitrator’s powers.” Id. at 495

(citing, inter alia, Betancourt, 540 Pa. at 79, 656 A.2d at 90). Accordingly, the court


                                      [J-84-2019] - 9
highlighted that, “the fact that an arbitrator erroneously interpreted or misapplied

language in the collective bargaining agreement in resolving an individual grievance is

not a valid basis for vacating an Act 111 arbitration award.” Id. (citations omitted).

       The Commonwealth Court cautioned, however, that “[a]n Act 111 arbitrator may

not . . . equitably reform the terms of a collective bargaining agreement under the guise

of a grievance arbitration.” Id. (citing On-Duty and Off-Duty Pay for Events, 111 A.3d at

801-02 (holding that an Act 111 arbitrator had exceeded his jurisdiction and authority by

requiring that on-duty and off-duty officers working the same event in secondary

employment were entitled to equal pay as an equitable matter, albeit that such pay

equality was not provided for in the applicable collective bargaining agreement)).

       The intermediate court proceeded to credit the FOP’s observation that the

arbitration award under review does not require an illegal act and that it relates to terms

and conditions of employment. See generally City of Phila. v. FOP, Lodge No. 5, 564

Pa. 290, 299-301, 768 A.2d 291, 296–97 (2001) (discussing these considerations in

delineating   the   parameters    of    narrow   certiorari,   excess-of-authority   review).

Nevertheless, the court reasoned:

              The arbitration award did not, however, merely misapply
              language in the collective bargaining agreement in resolving
              an individual grievance. Rather, it reformed the CBA to add
              a provision for compensation for loss of pass day that is not
              in the CBA and made this ruling as to all affected officers in
              the bargaining unit. The arbitrator acknowledged that the
              CBA did not contain any provision for additional
              compensation for the cancellation of a pass day. Moreover,
              the arbitrator held that Section 8.D of the CBA applied to the
              cancellation of pass days and provided that four hours was
              the minimum overtime pay set by the CBA for such a callout.
              Instead of basing her award on an interpretation of these
              provisions or any other provision of the CBA related to
              compensation, overtime, or callouts, the arbitrator held that
              officers were entitled to a minimum of eight hours of

                                       [J-84-2019] - 10
              overtime pay for cancellation of a pass day because “the
              City could not partially cancel a pass day without negating
              the concept of 2 consecutive days off.” In essence, the
              arbitrator created a remedy for loss of a pass day that she
              acknowledged did not exist in the CBA; she “decided,
              apparently, what the CBA should say and did not rely upon
              what it does say.” On-Duty and Off-Duty Pay for Events,
              111 A.3d at 801. Such an addition to the CBA is a function
              of an interest arbitration and exceeded the arbitrator’s
              powers in this grievance arbitration. Id. at 801-02.
City of Pittsburgh v. FOP, 189 A.3d at 496-97 (emphasis added; citations partially

omitted). See generally Michael G. Lutz Lodge No. 5, FOP v. City of Phila., 634 Pa.

326, 335-36, 129 A.3d 1221, 1226-27 (2015) (elaborating on the distinction between

grievance and interest arbitration). The court also observed that the FOP, during the

collective bargaining process, had unsuccessfully sought to make a pertinent change in

the CBA.6

       The FOP’s appeal was allowed to consider the following issue, as framed by the

bargaining unit:

              Did the Commonwealth Court ignore this Supreme Court’s
              existing mandate to defer to a grievance arbitrator’s
              straightforward interpretation of contract language by
              mislabeling her award the construction of an equitable result,
              thereby weakening the general assembly’s intent for Act 111
              awards to create a final and binding resolution of contract
              disputes?


6 Specifically, the Commonwealth Court pointed to the following proposed amendatory
language:

              Pass Day Cancellations (Section 8): Amend Section 8(D) to
              provide an 8-hour work guarantee and require compensation
              at the double-time rate on all occasions where an employee
              is required to work on a pass day.

City of Pittsburgh v. FOP, 189 A.3d at 493 (citations omitted).


                                     [J-84-2019] - 11
City of Pittsburgh v. FOP, Fort Pitt Lodge No. 1, ___ Pa. ___, 200 A.3d 937 (2019) (per

curiam).

       The parties agree that the narrow certiorari framework serves as the governing

scope of review. Under that framework, as noted, courts only consider the jurisdiction

and authority of the arbitrator, the regularity of the proceedings, and whether any

constitutional rights have been violated. See, e.g., Borough of Ellwood City v. Ellwood

City Police Dep't Wage & Policy Unit, 573 Pa. 353, 359-60, 825 A.2d 617, 621 (2003).

Consistent with the parties’ arguments, authority -- and jurisdiction to some extent -- are

presently at the forefront.

       In terms of the applicable standard of review, the FOP initially contends that it is

plenary. See Brief for Appellant at 3. Nevertheless, the bargaining unit’s substantive

arguments are more consistent with the City’s acknowledgement that -- where

resolution of whether the issue involved implicates one of the four areas of inquiry

encompassed by narrow certiorari depends upon an interpretation of a collective

bargaining agreement or fact-finding -- the review is highly deferential, and the

reviewing court is bound by the arbitrator’s determination, even if incorrect. Compare

id. at 22 (crediting the standard of review set forth in PSP v. PSTA (Styers), 840 A.2d

1059, 1062-63 (Pa. Cmwlth. 2004), encompassing an “extreme standard of deference”),

with Brief for Appellee at 1-2 (same, with citation to this Court’s decision in Town of

McCandless, 587 Pa. at 540, 901 A.2d at 1000-01).

       On the merits, the FOP discusses the special role of Act 111, which was

designed to balance the interests of the Commonwealth in promoting public safety and

the labor rights of critical public-service personnel. See generally Town of McCandless,

587 Pa. at 535-36, 901 A.2d at 997-98 (quoting PSP v. PSTA (Smith & Johnson), 559

Pa. 586, 591-92, 741 A.2d at 1251-52 (1999)). The union emphasizes that, as part of


                                     [J-84-2019] - 12
this equilibrium, police and fire personnel were denied the right to strike, but their

employment interests were nonetheless protected via mandatory collective bargaining

and access to arbitration. Accord id.

       The FOP further explains that narrow certiorari review of Act 111 arbitration

awards, on the one hand, vindicates the manifest public interest in the timely, certain,

and final resolution of labor disputes in the police and firefighter arenas. See, e.g., Twp.

of Sugarloaf v. Bowling, 563 Pa. 237, 241, 759 A.2d 913, 915 (2000) (“To ensure that

resolution of labor disputes [between police and firefighters and their public employers

is] both swift and certain, involvement by the judiciary in the resolution of Act 111

disputes is most severely circumscribed.”). On the other hand, the judiciary was bound

to screen against the possibility that arbitrators might stray outside the purview of

legitimate dispute resolution. See City of Phila. v. FOP, 564 Pa. at 299, 768 A.2d at 296

(expressing a concern with avoiding “investing Act 111 arbitrators with limitless

powers.”).

       In all events, the FOP emphasizes, “[u]nder narrow certiorari, the appellate

court’s role is to be one of restraint and extreme deference to the arbitrator’s decision,”

and courts are to refrain from engaging in merits review of arbitration proceedings. Brief

for Appellant at 16, 22. In this regard, the FOP relates that errors of law committed by

an Act 111 arbitrator fall outside narrow certiorari’s appropriate purview. See, e.g., Brief

for Appellant at 23 (“[T]he fact that an arbitrator either erroneously interpreted or

misapplied language in a CBA in resolving an individual grievance is not a valid basis

for vacating an Act 111 arbitration award.”).

       According to the union, the Commonwealth Court “consciously overreached” and

exhibited “deliberate indifference” to the narrow certiorari construct by deeming an

asserted error of law fatal to the arbitrator’s resolution of a dispute entrusted to her


                                     [J-84-2019] - 13
under the CBA. Id. at 17. Along these lines, the FOP charges that the intermediate

court exceeded the established scope of review by displacing the arbitrator’s

interpretation of the CBA and mislabeling the remedy she awarded as an equitable one.

See id. at 37. As a matter of policy, the union argues:

             The Commonwealth Court’s opinion, if permitted to stand,
             creates an immediate vehicle for destabilization of the
             collective bargaining rights of police officers and firefighters,
             which is harmful to the general public, as it undermines the
             goals of Act 111 in ensuring an actual resolution of disputes
             between police employees and their municipal employers.
Id. at 38.

       The City, on the other hand, contends that, once the arbitrator rejected the FOP’s

position that the municipality had breached the CBA by requiring officers to engage in

secondary employment, she should have simply denied the grievance.7 Consistent with

the Commonwealth Court’s decision, the City argues that the arbitrator improperly acted

as an interest arbitrator by fashioning compensation in excess of what the CBA

provided, thus exceeding her powers under Act 111. See, e.g., Brief for Appellee at 9,

17 (“Only an interest arbitration panel is empowered with the necessary delegation of

authority to modify mandatory subjects of bargaining.”).




7 Despite portraying the matter of secondary employment as presently irrelevant, the
City offers an extra-record explanation for why it believes that Section 24 of the CBA
(Secondary Employment) lacked effectiveness at the time of the marathon. See Brief
for Appellee at 5 n.1. The explanation concerns a memorandum of understanding
between the City and the FOP entered in 2013. See id.

As the City recognizes, however, the effectiveness of such memorandum is a contested
matter in ongoing litigation presently before the Commonwealth Court, see FOP, Fort
Pitt Lodge No. 1, 1414 CD 2019, and there is simply no need for this Court to delve into
the matter here.


                                    [J-84-2019] - 14
       In the City’s view,

              This case demonstrates why the limits of a grievance
              arbitrator’s authority cannot precisely mirror that of an
              interest arbitrator’s without eroding the parties’ right to
              engage in collective bargaining. Otherwise, a grievance
              arbitrator, finding no ambiguous term to interpret, nor any
              other contract violation to remedy, can take a frolic through
              the parties’ agreement, reconstruct it to suit her sense of
              fairness, and remain immune from judicial review.
Id. at 9. In this regard, the City offers a series of rather effective criticisms of the

arbitrator’s reasoning. See id. at 19 (relating that, in “find[ing] that officers were entitled

to a different guaranteed rate of pay when subject to a schedule modification,” the

arbitrator “ignored other provisions in the contract that already compensate officers for

work outside their normal shifts”).

       Consistent with its pervading focus on the terms of the CBA, the City contends

that it could not, consistent with the bargaining agreement, voluntarily vary the terms

and conditions of officers’ employment. See id. at 21-22. From the City’s point of view,

this demonstrates that the arbitrator exceeded her authority, given that she was

permitted to require the City to do only that which it could do voluntarily. See, e.g., City

of Pittsburgh v. FOP, Fort Pitt Lodge No. 1, 595 Pa. 47, 54, 938 A.2d 225, 230 (2007);

Betancourt, 540 Pa. at 79, 656 A.2d at 90. It is the City’s position that, contrary to the

FOP’s prognosis of destabilization, the Commonwealth Court’s order preserves the

well-settled distinction between binding interest arbitration and grievance arbitration.

See Brief for Appellee at 25 (“There is nothing to suggest that prohibiting grievance

arbitrators from acting as interest arbitrators will have a deleterious effect on labor

peace.”).

       Finally, the City invokes Article III, Section 31 of the Pennsylvania Constitution.

See PA. CONST., art. III §31 (providing -- notwithstanding the general prohibition against


                                      [J-84-2019] - 15
delegation of certain powers related to municipal functions -- that the General Assembly

may enact laws, inter alia, providing for binding arbitration implemented by “panels or

commission, selected and acting in accordance with law for the adjustment or

settlement of grievances or disputes or for collective bargaining between policemen and

firemen and their public employers”). To the extent that the procedural safeguards of

Act 111 pertaining to interest arbitration are not scrupulously observed, the City

contends that modification of a collective bargaining agreement is constitutionally

impermissible. See Brief for Appellee at 20-21.

      Applying narrow certiorari review centering on jurisdiction and authority, we

initially conclude that the arbitrator had jurisdiction over the present controversy. The

jurisdictional assessment, in this context, concerns subject matter jurisdiction. See,

e.g., City of Arnold v. Wage Policy Comm. of the City of Arnold Police Dep’t, 643 Pa. 28,

36-37, 171 A.3d 744, 749 (2017) (citing City of Phila. v. IAFF, Local 22, 606 Pa. 447,

462, 999 A.2d 555, 564 (2010) (“The inquiry that the jurisdiction prong of narrow

certiorari has traditionally posed is a single and straightforward question—did the

decision-maker in the adjudicatory process act in that general class of controversies

that the law empowers it to consider.”)). Under this Court’s decisional law, “an arbitrator

has jurisdiction to adjudicate the class of disputes arising out of a CBA between a public

employer and its firefighters or police employees, rationally related to the terms and

conditions of their employment.” Id. at 37-38, 171 A.3d at 750.

      Indeed, although the City has understood the Commonwealth Court’s opinion as

encompassing a holding that the arbitrator lacked jurisdiction over the present labor

dispute, see Brief for Appellee at 8, the municipality does not presently defend the

decision on such terms. See, e.g., Brief for Appellee at 21 (acknowledging that, as a

jurisdictional matter, “public employers are bound to proceed to arbitration even when a


                                     [J-84-2019] - 16
contract interpretation grievance is meritless or does not concern a legitimate dispute

between the parties” (citing Pittsburgh Joint Collective Bargaining Comm. v. City of

Pittsburgh, 481 Pa. 66, 70-71, 391 A.2d 1318, 1320 (1978)). For this reason, the City

concentrates on the matter of authority. See, e.g., id.8

       In terms of the arbitrator’s authority, this Court’s recent decisions recognize the

broad authority of an arbitrator to address terms and conditions of employment. See,

e.g., Smith & Johnson, 559 Pa. at 592, 741 A.2d at 1252 (observing that the “definition

of what constitutes ‘an excess of an arbitrator's powers' [is] far from expansive.”). As

long as an award concerns terms and conditions of employment, and the arbitrator does

not require the performance an illegal act -- or one that a party could not do voluntarily --

the authority prong of narrow certiorari review is generally met.        See, e.g., City of

Pittsburgh v. FOP, 595 Pa. at 54, 938 A.2d at 230; City of Phila. v. FOP, 564 Pa. at 299-

301, 768 A.2d at 296–97.9 Along these lines, the City itself concedes (at least in one



8 The Commonwealth Court’s explicit holding was based on an excess-of-powers
rationale, but its reasoning was largely premised on On-Duty and Off-Duty Pay for
Events, 111 A.3d at 801-02, which blended the jurisdictional and excess-of-authority
aspects of narrow certiorari review. See id.

The notion that jurisdiction, in the grievance arbitration setting, should be assessed
according to the specific terms of the collective bargaining agreement under
consideration finds some support in minority expressions of individual Justices. See,
e.g., City of Arnold, 643 Pa. at 51-52, 171 A.3d at 757-58 (Saylor, C.J., concurring).
Such positions, however, have not garnered the support of a majority of this Court.
See, e.g., id. at 37-38, 171 A.3d at 750 (reflecting the majority’s application of a subject-
matter litmus extraneous to the terms of the bargaining agreement in issue).

9 It is also necessary for the complaining party to identify, before the arbitrator, the
particular issues in dispute. See City of Phila. v. IAFF, 606 Pa. at 464, 999 A.2d at 565.
Here, although the City offers a colorable complaint that the focus before the arbitrator
on the secondary employment issue was predominant, the FOP did specifically invoke
Sections 8 (Hours of Work) and Section 9 (Overtime) of the CBA, see Pittsburgh
(continued…)
                                      [J-84-2019] - 17
passage from its brief) that, “[w]here resolution [of a labor dispute] depends upon

interpretation of a collective bargaining agreement or undisputed facts, the Court is

bound by the arbitrator’s determination, even if incorrect.” Brief for Appellee at 1-2

(citing Town of McCandless, 587 Pa. at 532, 901 A.2d at 995).

       The Commonwealth Court recognized that the disputed award concerns terms

and conditions of employment, see City of Pittsburgh v. FOP, 189 A.3d at 496, and

certainly the City does not dispute this. Accordingly, the City premises the relevant line

of its argument on illegality -- or the assertion that it cannot be required to do what it

could not do voluntarily -- based on terms and conditions specified in the CBA. See,

e.g., Brief for Appellee at 21-22.

       If, however, the requirement of voluntariness turned on the specific matters to

which the parties can be said to have agreed in a bargaining agreement, narrow

certiorari, excess-of-authority review would simply collapse into the essence test

applicable to labor arbitrations outside the Act 111 context. See Millcreek Twp. Sch.

Dist. v. Millcreek Twp. Educ. Support Personnel Ass’n, ___ Pa. ___, ___, 210 A.3d 993,

996 (2019) (explaining that, under the essence test, grievance arbitrators may decide

only issues encompassed by a collective bargaining agreement, and their awards must

be upheld if the arbitrator’s interpretation can rationally be derived from the agreement).

But this Court has maintained that the assessment of terms and conditions is within the

domain of arbitrators. For example, in City of Philadelphia v. Fraternal Order of Police,

the Court specifically rejected an argument that an arbitrator misinterpreted the

management rights clause of a collective bargaining agreement. The Court reasoned:

“Such an argument . . . is not cognizable within the confines of the narrow certiorari

(…continued)
Marathon Overtime Pay Grievance at 1, which served as the ostensible basis for the
award.


                                     [J-84-2019] - 18
scope of review’s definition of an excess of the arbitrator’s powers as it is, in effect, an

argument that the arbitrator erred as a matter of law.” City of Phila. v. FOP, 564 Pa. at

300-01, 768 A.2d at 297.

       Thus, it is clear from the prior decisions that voluntariness is assessed with

regard to matters to which the parties could lawfully agree, for example, according to

the legal demarcation between bargainable terms and conditions of employment and

managerial prerogatives. See City of Allentown v. IAFF Local 302, 638 Pa. 584, 595-

96, 157 A.3d 899, 906 (2017) (explaining that subjects that are inherently matters of

managerial prerogative are not subject to bargaining, and an arbitrator may exceed his

or her powers by intruding upon these).

       Notably, over the years, various Justices -- including this author -- have taken a

position, similar to that of the City, that the essence test should apply to grievance

arbitrations conducted in the Act 111 framework and/or that grievance awards involving

police and fire-fighting personnel should be subject to judicial review for manifest

unreasonableness. See, e.g., Town of McCandless, 587 Pa. at 534 n.10, 901 A.2d at

996 n.10 (collecting minority expressions in this vein).          See generally John P.

McLaughlin & Patrick J. Harvey, Betancourt and the Narrow Certiorari Scope of Review

of Appeals from Act 111 Grievance Arbitration Awards: Its Time Has Already Come and

Gone, 5 U. PA. J. LAB. & EMP. L. 427, 437 (2003) (contending that the failure of narrow

certiorari review, in the grievance arbitration setting, to focus on the terms of the

collective bargaining agreement “cheapens the value of collective bargaining under Act

111, and threatens to deteriorate the process to an empty formality”).               These

expressions, however, have failed to command majority support.              Moreover, the

Legislature has had decades to consider the substantial and important questions being

raised by members of this Court about the severe constraints on judicial review of Act


                                     [J-84-2019] - 19
111 grievance arbitration awards, but the Assembly has not undertaken to alter the

prevailing law restricting such review to narrow certiorari. See generally PPL Elec. Utils.

Corp. v. City of Lancaster, ___ Pa. ___, ___, 214 A.3d 639, 647–48 (2019) (explaining

that, “when the legislature declines to amend a statute in contravention of this Court's

prior interpretation of the statute, we may presume that our prior interpretation was and

remains consistent with legislative intent.” (citations omitted)).

       As the FOP stresses, the prevailing majority position, in this regard, is predicated

on the substantial labor rights withheld from police and firefighting personnel on account

of their critical role in promoting the health and safety of the public. See, e.g., City of

Allentown, 638 Pa. at 594-95, 157 A.3d at 905-06.           And Act 111 does specifically

provide that an arbitration award "shall be final on the issue or issues in dispute and

shall be binding upon the public employer and the policemen or firemen involved" and

that "[n]o appeal therefrom shall be allowed to any court.” 43 P.S. §217.7(a).

       Certainly, an Act 111 grievance arbitrator should not undertake to equitably

reform a collective bargaining agreement. Absent an indisputably overt instance of

reformation, however, we find the task of distinguishing between such an innovation and

errors of law in the interpretation to be unmanageable. Cf. Smith & Johnson, 559 Pa. at

593-94, 741 A.2d at 1252-53 (refusing to incorporate review for violations of public

policy into narrow certiorari, since such a focus “--- however that nebulous concept may

be defined by a particular appellate court -- would greatly expand the scope of review . .

. undercut[ting] the legislature’s intent of preventing protracted litigation in this arena”).

Presently, we agree with the FOP that the arbitrator’s legal reasoning, however flawed,

demonstrates sufficient interpretative focus.10

10In this regard, we appreciate the City’s observation that the CBA provides that “[t]he
Arbitrator shall not have the right to add to, subtract from, modify, or disregard any of
the terms or provisions of the Agreement.” CBA 5.C.3.b. Again, however, under
(continued…)
                                      [J-84-2019] - 20
       Finally, with respect to the City’s constitutional argument, this has been raised for

the first time in a responsive brief before this Court, and the FOP has not submitted a

reply. Absent such counter-advocacy, this case does not present an ideal vehicle to

delve into the application of Article III, Section 31 of the Pennsylvania Constitution.

Moreover, the City has not developed a record of the actual fiscal impact of the

arbitrator’s decision. In this regard, the courts have not been informed as to how many

hours of officers’ work at the marathon fell between the undisputed four-hour minimum

and the eight hours due under the arbitration award. In the circumstances, while we

certainly do not foreclose the possibility of an as-applied challenge to an Act 111

grievance arbitration award under Article III, Section 31, as a prudential matter we

decline to proceed beyond the parameters of the case presented to the statutory

appeals and intermediate courts and the reasoning they applied.

       The order of the Commonwealth Court is reversed, and the matter is remanded

for reinstatement of the arbitration award.

       Justices Baer, Todd, Donohue, Dougherty, Wecht and Mundy join the opinion.




(…continued)
prevailing law, an arbitrator’s legal errors in the interpretation of the labor agreement fall
outside the scope of appropriate judicial review in the Act 111 context.


                                      [J-84-2019] - 21